Citation Nr: 1620209	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  10-47 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to July 1992. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

This matter was remanded by the Board in April 2013 for subsequent development. The RO issued a Supplemental Statement of the Case in July 2013 further denying the claim. 


FINDING OF FACT

The evidence is evenly balanced as to whether vertigo is etiologically related to a motor vehicle accident in service. 


CONCLUSION OF LAW

After affording the benefit of the doubt, the criteria for service connection for a chronic disability manifested by dizziness and vertigo have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

Generally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

Element (1) of service connection requires a current disability. The June 2013 VA examination indicates that the Veteran has a present history of at least 3 attacks of vertigo each year. Therefore, element (1) is satisfied. 

Element (2) of service connection requires an in-service occurrence of the condition. The Veteran's contention is that his vertigo was caused by an in-service motor vehicle accident. Service Treatment records show that the Veteran was in a motor vehicle accident in September 1988. Therefore, the Board turns to element (3) as to whether there is a nexus between the in-service motor vehicle accident and the Veteran's current vertigo disability. 

This case was previously remanded to obtain an opinion by a VA examiner as to whether there was a nexus between the Veteran's motor vehicle accident and his current vertigo condition. The VA examiner noted that if historical events can be verified indicating that the Veteran's vertigo started immediately after his accident, then the examiner believes that his vertigo is compatible with the possibility of head trauma he sustained. The VA examiner notes that a CT of the Veteran's head showed no definite evidence of vestibular involvement or scarring in June 2013 or any evidence of damage to the petrous bones. 

There are no medical records to show that the vertigo started immediately after the motor vehicle accident. The September 1988 service treatment records reports complaints of pain in the right shoulder and numbness in the 4th and 5th fingers. All X-rays were normal and there were no indentations or pain on the posterolateral skull. Extraocular movement was without nystagmus and he was functional, alert and oriented. There was no documentation of head trauma. There was no follow-up documentation and only two other entries related to the ear which was a complaint of ear ache and tinnitus in December 1980 and June 1990 respectively. 

The Veteran submitted additional evidence to support the contention that his vertigo was caused by the motor vehicle accident. First, the Veteran visited an ENT specialist in April 1994 and filled out a questionnaire regarding his dizziness. He reported that the dizziness began in 1990 and consisted of attacks approximately once a month that last for a day. He also reported that changes in position or quick head movements made him dizzier. At that April 1994 visit, he was prescribed Meclizine for his symptoms. Secondly, the Veteran submitted a December 2008 letter from Sergeant K. C. who was his in-service supervisor after the September 1988 motor vehicle accident. She notes that the Veteran was a passenger in a work truck where his seat did not have a seat belt and he was thrown violently forward. She noted that the Veteran was transferred to her unit in August 1989 and complained of dizziness a few times. She stated that while the proper protocol was to take someone to sick call to be excused from work, she didn't want to make him wait for sick call and let him go home from work a few times. She noted that one time she had to drive him home because he was so dizzy. 

The Board notes that vertigo is an organic brain disorder and therefore, a "chronic disease" under § 3.303(b). Presumptive service connection for vertigo is warranted if there is documentation of vertigo within one year of the Veteran's 1992 discharge. The Board finds the proffered evidence by the Veteran to be probative and credible. The Veteran's 1994 report of a 1990 onset of vertigo symptoms combined with the December 2008 letter from Sgt. K. C., both establish credible evidence that the Veteran experienced vertigo around 1990 and during his period of service. Therefore, the Board finds that the evidence is evenly weighted both for and against the claim. Thus, after applying the benefit of the doubt doctrine, the claim must be granted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for vertigo is granted. 



____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


